Citation Nr: 0020796	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether an overpayment of $3154.00 of compensation 
benefits was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3154.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1963 to July 1966.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1998 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) that the veteran was 
overpaid compensation benefits, which was later determined to 
be in the amount of $3154.00.  In a March 1999 decision the 
RO Committee on Waivers and Compromises (Committee) denied 
waiver of recovery of the $3154.00 overpayment on the basis 
that recovery of the overpayment was not against equity and 
good conscience.

The overpayment occurred due to the retroactive termination 
of the increase in compensation benefits for a dependent 
spouse.  The veteran perfected an appeal of the determination 
that he was overpaid compensation benefits, and the decision 
to deny waiver of recovery of the overpayment.



FINDINGS OF FACT

1.  From October 1, 1991, through November 30, 1997, the 
veteran received an increase in his compensation benefits for 
having a dependent spouse.

2.  In September 1991 the veteran's marriage to the spouse 
for whom he was receiving an increase in compensation 
benefits ended by divorce.

3.  In October 1991 the veteran married his second spouse.

4.  The veteran did not report the divorce from his first 
spouse or claim entitlement to an increase in compensation 
benefits for his second spouse until November 1997.

5.  The veteran was not entitled to an increase in his 
compensation benefits for a dependent spouse from October 1, 
1991, through November 30, 1997, resulting in an overpayment 
of compensation benefits in the amount of $3154.00.

6.  The $3154.00 overpayment was reduced by withholding 
$681.00 in benefits due the veteran based on an increase in 
his disability rating, resulting in a net overpayment of 
$2473.00.

7.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment of compensation 
benefits.

8.  The veteran was at fault in causing the overpayment, and 
VA was not at fault in creating the overpayment.

9.  Recovery of $3116.00 of the overpayment would create an 
undue hardship for the veteran by depriving him and his 
spouse of basic necessities, but recovery of $38.00 would not 
create an undue hardship.

10.  Collection of $3116.00 of the overpayment would defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended.  Collection of the 
remaining $38.00 would not defeat the purpose for which the 
benefits were intended.

11.  Failure to make restitution of $38.00 of the overpayment 
would result in an unfair enrichment to the veteran, but 
waiver of recovery of $38.00 of the overpayment would not 
result in unfair enrichment.

12.  The veteran relinquished a valuable right by failing to 
claim entitlement to an increase in compensation benefits 
with the marriage of his second spouse in October 1991 in 
reliance on the reasonable belief that his entitlement to an 
increase in compensation benefits for a dependent spouse 
continued after September 1991.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$3154.00 was properly created.  38 U.S.C.A. §§ 5110(a), (f), 
and (n), 5112(b) (West 1991); 38 C.F.R. §§ 3.401(b), 3.501(d) 
(1999).

2.  Recovery of $3116.00 of the overpayment of $3154.00 would 
be against equity and good conscience; recovery of $38.00 of 
the overpayment would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence shows that when the veteran was initially 
granted compensation benefits in September 1981, the amount 
of his benefit was increased for a dependent spouse.  The 
initial award notice informed him that he should report to VA 
any change in the number or status of his dependents, but the 
notice did not include the name of his dependent.  In a July 
1991 report he indicated that he was still married to the 
spouse to whom he had been married in September 1981.  In 
November 1997 he reported that he had married another woman 
in October 1991.

In May 1998 the RO reduced the compensation benefits payable 
to the veteran by removing the increase for a dependent 
spouse effective August 1, 1991.  That action resulted in the 
creation of an overpayment in the amount of $4463.00, of 
which the veteran was notified in May 1998.  In a June 1998 
statement the veteran asserted that he was not overpaid any 
compensation benefits because he had divorced his first wife 
in September 1991 and married his second wife in October 
1991.  He also requested waiver of any overpayment that was 
found to exist.

When asked to provide evidence of his marital history, in 
June 1998 the veteran provided evidence showing that he had 
divorced his first wife in September 1991, and married his 
second wife in October 1991.  In a June 1998 Declaration of 
Status of Dependents he stated that he was not aware of the 
requirement to report the change in his dependents, and that 
had he been aware of that requirement the information would 
have been provided.  In his July 1998 notice of disagreement 
he asserted that he had submitted a copy of his divorce 
decree and marriage certificate to VA when those events 
occurred in 1991.  He also stated that he believed the 
divorce and subsequent marriage would have no effect on his 
entitlement, in that only the name of his wife had changed, 
and he assumed that VA had made the necessary change when the 
amount of his compensation remained the same.  He claimed, in 
essence, that he was entitled to an effective date in October 
1991 for the spousal increase for his second wife.

In a subsequent award action the RO revised the termination 
date for the spousal increase from August 1, 1991, to October 
1, 1991, and reinstated the spousal increase effective 
December 1, 1997.  Following an audit of the veteran's 
account, the RO determined the gross amount of the 
overpayment to be $3154.00.  In the interim the RO increased 
the disability rating for the veteran's service-connected 
disabilities from 40 to 50 percent effective May 1, 1998, 
resulting in an increase of $227.00 per month.  The 
retroactive increase of $227.00 per month for three months 
(May, June, and July 1998) was applied to reduce the amount 
of the overpayment from $3154.00 to $2473.00.  The Committee 
denied waiver of recovery of the $2473.00 overpayment on the 
basis that recovery was not against equity and good 
conscience.

In a June 1998 Financial Status Report (FSR) the veteran 
reported having monthly income of $1144.00, consisting of 
salary and private pensions.  In addition to the reported 
income, in June 1998 he was receiving $399.00 in VA 
compensation.  He stated that the monthly expenses for 
himself and his spouse included $315.00 for housing, $300.00 
for food, $345.00 for utilities, $125.00 for insurance, and 
$70.00 for transportation.  He had $20.00 in the bank, $20.00 
in cash, and owned a 1972 motor vehicle and a 1977 motor 
vehicle worth a total of $1200.00.  His only installment 
contracts were those for housing.

In a May 1999 FSR the veteran reported having net take home 
pay of $866.00, total private pensions of $555.00, and VA 
compensation of $633.00.  His monthly expenses included 
$422.93 for housing, $425.00 for food, $259.00 for utilities, 
$736.00 in other living expenses, and $217.00 for payments on 
installment contracts for a vehicle and credit card.  He had 
$5.00 in the bank, $12.00 in cash, and owned 1972 and 1987 
Ford vehicles worth a total of $2900.00.  He also submitted 
evidence showing that he owed approximately $20,000.00 in 
medical bills that were incurred in March 1999.

II.  Laws and Regulations

The effective date of a reduction or discontinuance of 
compensation benefits by reason of divorce shall be the last 
day of the month in which the divorce occurred.  38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.501(d)(2).

The effective date for the payment of additional compensation 
for a dependent spouse is the latest of the following dates: 
1) the date of the claim, which is defined as the date of the 
marriage, if evidence of the event is received within one 
year of the event, or the date notice is received of the 
dependent's existence, if evidence is received within one 
year of VA's request for evidence; 2) the date dependency 
arises; 3) the effective date of the qualifying disability 
rating, if evidence of dependency is received within one year 
of notification of the rating; or 4) the date of commencement 
of the veteran's award.  38 U.S.C.A. § 5110(a), (f) and (n); 
38 C.F.R. § 3.401(b).  

The term "overpayment" refers to those benefit payments made 
to a beneficiary in excess of the amount to which the 
beneficiary was entitled.  Recovery of an overpayment may not 
be waived if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking waiver of recovery of the overpayment.  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994) (a negative determination regarding fraud, 
misrepresentation, or bad faith must be made before equity 
and good conscience can be considered); 38 C.F.R. §§ 1.962, 
1.963, 1.965.

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and the VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the veteran; balancing any fault of the veteran against 
any fault on the part of the VA; whether collection would 
create an undue hardship on the part of the veteran by 
depriving him of basic necessities; whether collection would 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended; whether 
waiver of recovery would constitute unjust enrichment by 
creating an unfair gain to the veteran; or whether reliance 
on the receipt of benefits resulted in the relinquishment of 
a valuable right or the incurrence of a legal obligation by 
the veteran.  38 C.F.R. § 1.965(a).

III.  Analysis

The evidence shows that the veteran divorced his first wife 
in September 1991, and the proper effective date for the 
termination of the spousal increase was, therefore, September 
30, 1991.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.501(d)(2).  
He married his second wife in October 1991, but did not 
report that marriage until November 1997.  Although he claims 
to have notified VA of the divorce and subsequent marriage in 
November 1991, there is no evidence in the claims file 
indicating that VA received such notice.  Based on the 
presumption of regularity, the Board assumes that had VA 
received such a notice, it would be associated with the 
claims file.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (the presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged  their duties).

The effective date for the increase in compensation benefits 
for a dependent spouse based on the subsequent marriage is 
the later of the date of the marriage, if evidence of the 
event was received within one year of the event, or the date 
notice was received of the dependent's existence, if evidence 
was received within one year of VA's request for evidence.  
38 U.S.C.A. § 5110(a), (f) and (n); 38 C.F.R. § 3.401(b).

Because VA did not receive evidence of the October 1991 
marriage within one year of its occurrence, the effective 
date for the spousal increase based on the subsequent 
marriage is the date VA received notice of the dependent's 
existence, which occurred in November 1997.  In accordance 
with 38 C.F.R. § 4.31, the payment date for the increase in 
compensation is December 1, 1997.  The Board finds, 
therefore, that an overpayment of compensation benefits in 
the amount of $3154.00 was properly created.

Prior to the Committee's decision on the issue of waiver of 
recovery, the existing overpayment was reduced by $681.00 by 
withholding the increase in compensation due for May, June, 
and July 1998 based on the increase in the disability rating 
from 40 to 50 percent.  The total amount of the existing 
overpayment was, however, determined to be $3154.00.

The Board must, therefore, consider the total amount of the 
original overpayment in determining whether waiver of 
recovery is appropriate.  For the reasons shown below, the 
Board finds that recovery of $38.00 of the original 
overpayment of $3154.00 would not be against equity and good 
conscience.  That amount represents the $38.00 that was paid 
to the veteran for a dependent spouse for the month of 
October 1991, when in fact he did not have a spousal 
dependent.

As an initial matter the Board finds that the veteran did not 
commit fraud, misrepresentation, or bad faith in creating the 
overpayment.  Waiver of recovery of the overpayment is 
dependent upon whether recovery is against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.  The 
overpayment occurred because the veteran did not report the 
divorce that occurred in September 1991 until November 1997.  
After having been notified of the divorce, the RO timely 
acted to reduce the compensation benefits.  The Board finds, 
therefore, that the veteran was totally at fault in creating 
the overpayment, and that VA was not at fault.

From October 1, 1991, through November 30, 1997, the veteran 
received an additional $3154.00 in compensation benefits for 
having a dependent spouse.  Had he timely reported his 
divorce and subsequent marriage, he would have been entitled 
to all but $38.00 of that amount.  The only month for which 
he was not eligible for a spousal increase was the month of 
October 1991, in that he divorced his first wife in September 
1991 and was not eligible based on the subsequent marriage 
until November 1, 1991.

The Board finds, therefore, that collection of $38.00 of the 
$3154.00 overpayment would not defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended, that being providing financial support for a 
dependent spouse.

The Board also finds that waiver of recovery of $3116.00 of 
the existing overpayment would not constitute unjust 
enrichment by creating an unfair gain to the veteran, in that 
he would have been entitled to that amount had he timely 
reported the divorce and subsequent marriage.

The veteran stated that he continued to accept the increase 
in his compensation benefits for a dependent spouse because 
he believed that he was entitled to those benefits, in that 
he continued to have a dependent spouse.  The Board finds 
that his assertion is credible, in that his entitlement would 
have continued had VA received notice of the change in 
spouses.

In reliance on the continuing receipt of the spousal 
increase, and his reasonable belief in his continuing 
entitlement, the veteran did not timely claim entitlement to 
an increase in his compensation benefits following his 
subsequent marriage.  The Board finds, therefore, that his 
reasonable reliance on the benefits resulted in the 
relinquishment of a valuable right, that being the timely 
submittal of an additional claim.

Based on the June 1998 FSR, the veteran had $1543.00 in 
monthly income for himself and his spouse, and $1155.00 in 
monthly expenses, with apparently excess income of $388.00.  
In listing his monthly expenses, however, he did not allow 
any expenses for medical care, property maintenance, or 
clothing, and he allowed only $70.00 per month for the costs 
of transportation in one vehicle that was 26 years old and a 
second vehicle that was 21 years old.  He had minimal assets 
and no consumer debt.

In his May 1999 FSR he reported monthly income of $2054.00 
and expenses of $2060.00, including expenses for clothing and 
medical care and an increase in the cost of transportation.  
He also had a credit card debt of $100.00 a month for 
unspecified purchases.  He again had minimal assets and also 
owed approximately $20,000.00 in medical expenses pertaining 
to his wife's illness in 1999.  

Because his current expenses exceed his income, and he has 
incurred a very large debt for medical care, the Board finds 
that recovering $3116.00 of the overpayment would create an 
undue hardship for the veteran by depriving him and his 
spouse of basic necessities.  The Board further finds that 
recovery of $38.00 would not create an undue hardship, in 
that the recovery of an additional $38.00, that amount 
representing the increase in compensation benefits for 
October 1991, would not deprive the veteran or his spouse of 
basic necessities.  That amount could be budgeted from the 
estimated monthly expenses, including the $100.00 in credit 
card debt.

For the reasons shown above, the Board finds that recovery of 
$38.00 of the existing overpayment would not be against 
equity and good conscience.  As previously stated, that 
amount represents the $38.00 paid in October 1991 for the 
spousal increase.  The Board has determined that recovery of 
$3116.00 of the overpayment would be against equity and good 
conscience, and waiver of recovery of that amount is granted.



ORDER

Waiver of recovery of $3116.00 of the existing overpayment of 
$3154.00 is granted; waiver of recovery of $38.00 of the 
existing overpayment is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

